Opinion by
Judge Rogers,
This is an appeal of an order of the Environmental Hearing Board (EHB) dismissing the appeals of Franklin Township and Fayette County from the action of the Department of Environmental Resources (DER) granting a permit to Elwin Farm, Inc. for the disposal and processing of industrial waste. The EHB dismissed the appeal on the ground that the county and township lacked standing. We affirm.
This case is controlled by Susquehanna County v. Commonwealth of Pennsylvania and Lyncott Corporation., 58 Pa. Commonwealth Ct. 381, 427 A.2d 1266 (1981) and requires no further exposition here. See also Strasburg Associates v. Newlin Township, 52 Pa. Commonwealth Ct. 514, 415 A.2d 1014 (1980).
Order affirmed.
Order
And Now, this 13th day of October, 1981, the order of the Environmental Hearing Board, under the date of October 15,1980, dismissing the appeal of the Township of Franklin and County of Fayette from the May 2,1980 order of the Department of Environmental Resources, directed to Elwin Farm, Inc., is hereby affirmed.